Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
2. This action is in response to the filing with the office dated 01/20/2022.
Information Disclosure Statement
3. The information disclosure statement (IDS) submitted on 01/20/2022 was filed after the mailing date of the Non-final Rejection on 06/24/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
4. Claim 13 is allowed. 
5. Claims 14-21 are allowed as being dependent on the independent claim.
6. The following is an examiner's statement of reasons for allowance: Applicant’s amendments and arguments filed with the office on 09/15/2021 were fully considered and found to be persuasive. Amended claims overcome the closest cited prior art of record cited in the office action dated 06/24/2021. 
The closest cited prior art of record, Toyoshima et al (US 2008/0245483 A1) teaches, an adhesive-film exfoliating device capable of suppressing bending stress acting on an adhered object when pulling an adhesive film in order to exfoliate it from the adhered object to thereby prevent it from being broken by an excessive bending stress. Another object of the present invention is to provide a manufacturing method of a liquid crystal display panel, having a process 
In related art, Ma et al (US 2017/0255037 A1) teaches, a flat-panel product inspection device, comprising: a horizontal conveying mechanism for driving a flat-panel product in a horizontal state to move in a first horizontal direction; a guiding clamp for clamping the flat-panel product when the flat-panel product is moved to a first position; and a turnover mechanism connected with the guiding clamp and used to drive the guiding clamp to turn around a first rotating axis after the flat-panel product is clamped by the guiding clamp, so that the flat-panel product is turned from the horizontal state to a vertical state, the first rotating axis being parallel to the first horizontal direction.
Toyoshima et al and Ma et al neither individually nor in combination fail to teach a lighting test system, a panel comprising a thin film transistor substrate and a color filter (CF) substrate disposed on the thin film transistor substrate, a polarizer is disposed at one side of the panel adjacent to the thin film transistor substrate, and the panel is disposed on the polarizer; a probe attachable to an integrated circuit (IC) for performing a lighting test on the panel.
The cited prior art neither individually nor in combination fails to teach, “A lighting test system , comprising: a panel comprising a thin film transistor substrate and a color filter (CF) substrate disposed on the thin film transistor substrate, a polarizer is disposed at one side of the panel adjacent to the thin film transistor substrate, and the panel is disposed on the polarizer; a probe attachable to an integrated circuit (IC) for performing a lighting test on the panel; a carrier plate
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURESH RAJAPUTRA whose telephone number is (571) 270-0477. The examiner can normally be reached on Monday-Friday, 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, PATRICK ASSOUAD can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 

/SURESH RAJAPUTRA/
Patent Examiner, Art Unit 2858
/JERMELE M HOLLINGTON/
Primary Examiner, Art Unit 2858